Citation Nr: 1512750	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-37 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from
a June 2009 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

By way of procedural background, the RO denied a rating in excess of 30 percent for bronchial asthma in a June 2009 rating decision.  In July 2009, the Veteran submitted a notice of disagreement with respect to the 30 percent rating for bronchial asthma.  In a March 2010 rating decision, the RO continued to deny the Veteran's claim for a rating in excess of 30 percent for bronchial asthma, as well as denied entitlement to a TDIU.  The RO issued a statement of the case in July 2010, and, in August 2010, the Veteran filed a substantive appeal (via a VA Form 9), the RO issued a supplemental statement of the case in September 2010 and January 2015.  

After receiving additional medical evidence, in September 2013, the RO issued another rating decision in September 2013, denying a rating in excess of 30 percent for bronchial asthma, as well as a TDIU. 

In the March 2014 Board remand decision, the Board determined that the issue of TIDU was not in appellate status and was not a component of the claim for a higher rating on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue on appeal was previously remanded by the Board in March 2014 for further evidentiary development of requesting outstanding post-service treatment records.  This was accomplished, and the claim was readjudicated in a January 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).



FINDING OF FACT

The Veteran's bronchial asthma has been manifested by FEV-1 of 40- to 55-percent predicted and FEV-1/FVC of 40 to 55 percent.


CONCLUSION OF LAW

The criteria for an increased rating of 60, but no higher, for bronchial asthma have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.96, 4.97, Diagnostic Code 6602 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The April 2009 VCAA notice substantially satisfied the provisions of 
38 U.S.C.A. § 5103(a).

The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that VA acquired the Veteran's service and VA treatment records to assist with the claim.  In addition, the Veteran has been afforded adequate examinations on the issue of increased rating for the service-connected asthma disability.  VA provided the Veteran with examinations in December 2009 and January 2015.  The Veteran's history was taken and a complete examination was conducted that included specific clinical findings.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of increased rating for service-connected asthma.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Disability Rating Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 
In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability Rating for Bronchial Asthma

The Veteran asserts that his asthma disability is more severe than contemplated by a 30 percent rating.  The Veteran's bronchial asthma disability has been consistently rated as 30 percent disabling under Diagnostic Code 6602 for the entire rating period on appeal.  See 38 C.F.R. § 4.97.

Under Diagnostic Code 6602, a 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. 

A 60 percent rating is warranted for a FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 100 percent rating is assigned for a FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's bronchial asthma more nearly approximates a 60 percent disability rating under Diagnostic Code 6602.

The Veteran submitted an April 2009 evaluation from Dr. L.S.  A Pulmonary Function Test (PFT) at that time revealed a FEV-1 of 54 percent and FEV-1/FVC ratio of 61 percent.  

The evidence also includes a private pulmonary function analysis from Dr. P.Z dated in October 2009.  The PFT showed a FEV-1 of 61 (Pre-Ref percentage) and 54 (Post-Ref percentage).  FEV-1/FVC was noted as 69 percent (pre measurement) and 63 percent (post measurement).  

In a December 2009 private evaluation from Dr. J.L., the Veteran underwent a PFT, which revealed FEV-1 of 75 percent with no significant change in FEV-1 after Albuterol treatment. 

The Veteran was afforded a VA examination in December 2009 where he reported that he had a one half block exertional shortness of breath and a cough productive
of moderate amounts of yellow or green colored sputum.  The examiner noted that the Veteran had been provided a private PFT from Dr. J.L. which showed FEV-1 of 75 percent and no significant change in FEV-1 after treatment.  

The evidence also includes an August 2010 pulmonary capacity test from the VA North Texas Healthcare System in Dallas, Texas.  The PFT results demonstrated a FEV-1 of 57 percent (Pre-Ref percentage) and 64 percent (Post-Ref percentage).  FEV-1/FVC were noted as 48 percent (pre measurement) and 49 percent (post measurement). 

VA treatment records include PFT tests in June and September 2013.  In June 2013, PFT results showed FEV-1 of 61 percent and  FEV-1/FVC ratio was noted as 58 percent.  In September 2013, FEV-1 was 69 percent and  FEV-1/FVC ratio was 58 percent.

In the most recent January 2015 VA respiratory examination, the Veteran complained of shortness of breath and frequent cough, for which he used a bronchodilator.  He denied any hospitalization for exacerbation of his respiratory problem or frequent visits to the doctor for exacerbation, or long term antibiotic use or oral or parenteral steroid for this condition.  He reported that he was prescribed Albuterol and Budesonide and Spiriva.  The examiner conducted a PFT which showed a FEV-1 of 68 percent predicted (pre-bronchodilator ) and 82 percent predicted (post-bronchodilator).  FEV-1/FVC was noted as 49 percent (pre-bronchodilator) and 55 percent (post bronchodilator).  

Upon review of all the evidence of record, the Board finds that the evidence, to including private and VA PFTs, is in equipoise as to whether the Veteran's asthma disability more nearly approximates PFTs of FEV-1 of 40 to 55 percent or FEV-1/FVC of 40 to 55 percent as contemplated by a 60 percent disability rating.  In the April 2009 examination from Dr. L.S.,  PFTs revealed a FEV-1 of 54 percent.  In the August 2010 PFT from the VA North Texas Healthcare System, the Veteran had a FEV-1/FVC as 48 percent (pre measurement) and 49 percent (post measurement).  In the most recent January 2015 VA respiratory examination, the PFT results showed FEV-1/FVC as 49 percent (pre-bronchodilator) and 55 percent (post bronchodilator).  

For these reasons, the Board finds that the Veteran's asthma disability more nearly approximates a 60 percent disability rating for the entire increased rating period on appeal.  As such, and resolving reasonable doubt in the Veteran's favor, a 60 percent rating for bronchial asthma is warranted for the entire increased rating period on appeal.

The Board further finds that a rating in excess of 60 percent is not warranted.  The evidence, to include private and VA treatment records and VA examinations, does not show PFTs resulting in FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent.  Further, the Veteran has denied daily use of systemic high dose corticosteroids or immune-suppressive medication and denied any hospitalization for exacerbation of his respiratory problem or frequent visit to doctor for exacerbation.  See January 2015 VA examination report.   

Accordingly, the Board finds that a rating of 60 percent, but no higher, for the Veteran's service-connected asthma disability is warranted.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bronchial asthma is specifically contemplated by the schedular rating criteria. and no referral for extraschedular consideration is required.  Specifically, Diagnostic Code 6602 for bronchial asthma contemplates the Veteran's pulmonary functioning, the frequency of medical care, and the types of medication required to treat the disability.  In this case, the Board recognizes and has considered the Veteran's complaints and difficulties in shortness of breath and walking long distances, components of impairment related to pulmonary functioning.  For these reasons, the Board finds that the schedular rating criteria for bronchial asthma are adequate to rate the Veteran's disability, and referral for consideration of an extra-schedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2014).  " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  The functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's asthma on his occupation and daily life.  In the absence of exceptional factors associated with the asthma disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a total disability rating based in individual unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In a March 2010 rating decision, the RO denied entitlement to a TDIU.  The Veteran has not expressed disagreement with the denial of a TDIU.  As noted above in the introduction the Board previously found that the issue of TDIU was not before the Board and is not a component of the claim for a higher rating on appeal.  Further, the evidence does not demonstrate that the Veteran is unemployable due to his service-connected disabilities.  See January 2015 VA examination report (VA examiner opined that Veteran's respiratory condition would not impact his ability to work).  For these reasons, the Board finds that the issue of TDIU is not before the Board and is not raised by the record.

ORDER

For the increased rating period on appeal, a rating of 60 percent, but no higher, for bronchial asthma is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


